Wiest, C. J.
(concurring). I am for reversal. This court has ever been firm in requiring proof of. the commission of a crime outside of an extrajudicial confession. This fundamental principle, imbedded in our system of criminal jurisprudence, has always stood as an unalterable measure of justice, and its proposed departure cannot receive my sanction. Any other rule does not, in case of claimed homicide, establish death by criminal means beyond peradventure. History records many deplorable errors committed *450when the safe rule has not been observed. Witchcraft insanity refused the rule and men, women and children confessed themselves witches and were burned.
Inability to- show a crime has been committed lets down no bars and removes no safeguards. To indulge the presumption necessary to sustain this conviction is almost like going back to- the statute, 21 Jac. 1, c. 27, by which it was enacted, - “that any woman delivered of a bastard child, who should endeavor to conceal its birth, should be deemed to have murdered it, unless she prove it to have been born dead.” This perversion of first principles of justice, Best, in his work on Evidence, says, remained a reproach on the English statute book until removed by 43 Geo. 3, c. 58, s. 3.
I cannot agree with Mr. Justice Sharpe in his construction of the rule relative to corroboration of a confession. I had supposed the question settled in this State that the corpus delicti must be established aliunde a confession. People v. Romney, 153 Mich. 293. It is true cases found in the books speak of evidence in corroboration of a confession, but it seems to me that this is a loose and misleading statement, and the true rule is the one requiring evidence of the corpus delicti dehors the confession. Such a rule does not require a confession itself to be corroborated, but demands proof in addition to an extra-judicial confession that -a crime .has been committed. The corroborating circumstances, with reference to a confession, are not such as serve to strengthen or render it more probable but refer to facts which concern the corpus delicti. 16 C. J., p. 736, note 46, c. 2. An extrajudicial confession does not warrant-a conviction unless it is corroborated by independent evidence establishing the corpus delicti. This is so clearly the rule that, under all authority, a conviction will stand although a confession is uncorroborated otherwise *451than by proof of the corpus delicti. 16 C. J. supra, note 50.
It is anomalous to say the corpus delicti must be established dehors the confession, and then say the evidence is sufficient if, when considered with the confession, it appears that a crime has been committed. The confession is either plenary proof of the corpus delicti or no proof at all upon that subject. The corpus delicti cannot be established by a surmise supplemented by a guess. An inference cannot be based upon an inference. The inference of death, drawn from the disappearance of a helpless infant, warrants no inference that its death was occasioned by criminal means. Cooley’s Constitutional Limitations (7th Ed.), p. 444, states the true rule:
“A confession alone ought not to be sufficient evidence of the corpus delicti. There should be other proof that a crime has actually been committed; and the confession should only be allowed for the purpose of connecting the defendant with the offense.”
The confession of a defendant charged with homicide cannot be taken as evidence of the fact of the death of a human being by criminal means. In cases of homicide the corpus delicti may or may not be established by evidence disclosed by a dead body. If a body discloses death occasioned by criminal means then the corpus delicti- is made out. If a dead body does not furnish such proof then death by criminal means must be shown to establish the corpus delicti. If the body, or remains thereof, cannot be produced, death by criminal means must be shown in order to establish the corpus delicti.
In the case at bar it was necessary for the prosecution, aliunde the confession, to establish the death of the infant by criminal means. If so established, then defendant’s confession that she committed the offense was competent, otherwise not. If it be conceded that *452the child is dead, such fact establishes no crime, for we still have the question of whether such death was occasioned by criminal means. Without defendant’s confession there is not a word of proof, direct, circumstantial or presumptive upon this essential element of homicide. I stand squarely for the rule requiring the fact that the crime charged has been committed to be established without the aid of the confession. When this is attempted on this record, a signal failure of evidence is disclosed.
The corpus delicti, or criminal fact, is a thing apart from finding the criminal. Is defendant’s confession .plenary evidence upon the cause of the death of the .infant? No. In case the death of the infant is shown to have been by criminal means then, and not until then, may her confession be taken that she is the criminal. There can be no criminal without a crime in fact committed.
I have examined the cases cited by my Brother Sharpe, and they have not shaken my faith in the Michigan rule. I notice in the cases cited by Justice Sharpe, in support of the rule he adopts, that the opinions point out the sufficiency of the proof of the corpus delicti, unaided by confessions.
I do not understand that the case of People v. Lapidus, 167 Mich. 53, holds that the commission of a crime may be established by an extrajudicial confession. If such is the purport of that decision, it is here overruled.
Is the infant dead? If so, what caused his death? Was his death occasioned by criminal means? The last question cannot be answered in the affirmative upon this record, and I concur with Mr. Justice Moore in discharging the defendant.
McDonald and Bird, JJ., concurred with Wiest, C. J.